DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/10/2020 has been entered. Claims 12 and 23 are canceled, and claims 24-25 are newly submitted; therefore, claims 1-11, 13-22 and 24-25 remain pending and are the claims examined below. The objection previously set forth in the 10/02/2020 Office action has been overcome and is therefore withdrawn. 

Claim Interpretation
Claims 1-11, 13-22 and 24-25 are directed towards an apparatus (i.e., a three-dimensional printer). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and 2114-2115 for further details).

Claim Objections
Claim 18 is objected to because of the following informalities: the recitation “on the based platform” in line 10 should read “on the base platform”.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by QING et al. (CN 104589649; citations drawn to the translated version provided herewith).
As to claim 18: QING discloses a print head with dual printing nozzles (page 25, line 35) to be used in a three-dimensional printer (page 26, line 38) reading on the claimed three dimensional printer. QING further discloses the claimed base platform (FIG. 3 - #151); at least one extruder assembly comprising a nozzle (FIG. 3 - #133) and a heating element configured to heat the nozzle (FIG. 3 - #132).
Moreover, QING discloses a feeding device (i.e., filament guidance system) (page 29, line 195; FIG. 7 - #8) equivalent to the claimed filament guidance system; where QING also discloses the claimed filament transport casing (FIG. 3 - # 12). Referring to FIG. 3 in QING, it is evident QING discloses the claimed filament guide (FIG. 3 - #131) within the filament transport casing and comprising a filament channel (FIG. 3 – the inside of the guide pipe 131 constitutes the claimed filament channel); where FIG. 3 and FIG. 7 illustrate the claimed filament guide configured to receive a material filament through the filament channel (FIG. 3 and FIG. 7). 
Additionally, QING discloses the claimed heat isolation component (FIG. 3 - #152) on the base platform (FIG. 3 - #151) and provided between the heating element (FIG. 3 - #132) and the filament transport casing (FIG. 3 - #12). The heat isolation component (FIG. 3 - #152) in QING reads on the claimed heat isolation component configured to thermally isolate the material filament in the filament guidance system from the heating element, as there is a thermal difference between a point below the heat isolation component (FIG. 3 - #152) and a point above it.
 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over QING et al. (CN 104589649; of record, citations drawn to the translated version provided therewith) in view of GARDNER et al. (US 2017/0129171).
As to claim 1: QING discloses a print head with dual printing nozzles (page 25, line 35) to be used in a three-dimensional printer (page 26, line 38) reading on the claimed three dimensional printer. Annotated FIG. 3 from QING’s disclosure, provided below, illustrates the claimed three-dimensional printer comprising: a base platform; and at least two extruder assemblies supported on the base platform and each extruder assembly movable between a stowed position to a deployed position. 

    PNG
    media_image1.png
    512
    771
    media_image1.png
    Greyscale

Broadest reasonable interpretation of the term “actuator” is a component of a machine that is responsible for moving and controlling a mechanism or system; and based on the broadest reasonable interpretation, it can be concluded that QING also discloses the claimed first actuator at a first location 
Moreover, QING discloses the first printing nozzle or the second printing nozzle entering the printing state from the standby state, such that a control unit controls the traveling mechanism to drive the printing head to the first positioning position or the second positioning position, and then control the first printing nozzle or the second printing nozzle to enter the printing state (page 28, lines 135-139). QING also discloses if the first printing nozzle is in the standby state then the second printing nozzle is in the printing state (page 28, lines 140-143). Consequently, QING reads on the claimed second actuator configured to retain the second extruder assembly in the stowed position when the first extruder assembly is in the deployed position, and wherein the first extruder assembly is configured to print a printing material to generate a three-dimensional model on a build platform while in the deployed position (claim 10). 
QING discloses the first spring 154 and second spring 155 being attached to different extruder assemblies (FIG. 3) and therefore reads on the claimed second actuator being separate from the first actuator. Though, the first spring 154 and second spring 155 move in conjunction with slide plate 151; consequently, QING fails to explicitly disclose the claimed second actuator movable independently from the first actuator. 
However, GARDNER teaches a 3D printing device 1A including a nozzle 2A ([0029]); where GARDNER teaches the configuration of the nozzle 2A and the plate 30 of the 3D printing device 1A permitting these components to move linearly relative to each other along the Z axis perpendicular to the flat plate 30 ([0030]; FIG. 9). GARDNER further teaches the nozzle 2A and plate 30 being moved relative to one another in the Z direction utilizing either passive or active linear devices such as powered 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the use of two passive actuator devices, such as spring biased cylinders, which individually adjust the height of a nozzle in relation to another component taught by GARDNER into the device of QING. Doing so is combining prior art elements according to known methods to yield predictable results of independently moving machine components, with the added benefit of providing an extra element of control in regards to the movement of the at least two extruder assemblies.
As to claim 2: QING and GARDNER remain as applied above. QING further discloses the claimed each of the at least two extruder assemblies includes a nozzle (FIG. 5 - #133, #143); each nozzle comprising a heating element configured to heat the printing material prior to applying the printing material to the three-dimensional model (FIG. 3 - #132, #142); and the first actuator configured to move the first extruder assembly into the deployed position in response to the heating of the nozzle with the heating element (page 28, lines 135-139; page 28, lines 140-143).
As to claim 3: QING and GARDNER remain as applied above and therefore read on the claimed first actuator being configured to move the first extruder assembly toward the build platform from the stowed position in response to the first extruder being selected for use to apply the printing material (page 26, lines 59-61; page 28, lines 135-139; page 28, lines 140-143). 

As to claim 8: QING and GARDNER remain as applied above. QING further discloses the claimed spring assemblies for each of the at least two extruder assemblies, wherein the spring assemblies are positionable to retain the at least two extruder assemblies in the stowed positions (FIG. 3 - #154, #155).
As to claim 9: QING and GARDNER remain as applied above. QING further discloses the claimed spring assemblies comprising a first spring assembly positioned proximate to the first extruder, wherein the first spring assembly is configured to apply a force to the first extruder in a stowing direction, and wherein the first actuator is configured to apply an opposing force in a deploying direction that is greater than the force to the first extruder assembly in the stowing direction (FIG. 3 - #154, #155; page 26, lines 48-64).
As to claim 10: QING and GARDNER remain as applied above. QING further discloses the claimed controller communicatively coupled to the first actuator and the second actuator, wherein the controller comprises a memory device and a processing device, wherein the memory device comprises instructions executable by the processing device for causing the first actuator to move the first extruder assembly into the deployed position (page 28, lines 135-156; where the control unit in QING is a component of a computer’s CPU that directs the operation of the processor, and therefore inherently has a memory and processor). 
As to claim 11: QING and GARDNER remain as applied above. QING further discloses the claimed first extruder assembly comprising an extruder body (see annotated FIG. 3 above), and where in the three-dimensional printer further comprises a stopper coupled to the extruder body above the base platform, wherein the stopper defines a movement distance of the first extruder assembly from the stowed position to the deployed position (FIG. 3 - #153). It is respectfully noted the recitation “stopper coupled to the extruder body above the base platform” is met by QING because if one were to look down on FIG. 3 in QING, the stopper #153 would be above the base platform, as the claim does not . 

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over QING et al. (CN 104589649; of record, citations drawn to the translated version provided therewith) in view of GARDNER et al. (US 2017/0129171) and further in view of YANG et al. (CN 203876238; of record, citations drawn to the translated version provided therewith). QING and GARDER teach the subject matter of claim 1 above under 35 USC 103. 
As to claim 4: QING and GARDNER remain as applied above. QING, modified thus far, fails to disclose the claimed first actuator configured to apply a magnetic force to move the first extruder assembly into the deployed position. However, YANG teaches a nozzle working structure of a dual nozzle 3D printer (page 9, lines 19-20). YANG further teaches an electromagnet installed under an upper plane of an armature, such that the electromagnet is placed on the cantilever type load cell and the bottom surface of the of the load cell fixed on the bracket (page 10, lines 42-52). YANG teaches the bottom surface of one side of the cantilever type load cell being fixed on the bracket, and the other side is suspended; the electromagnet is connected with the sensor; the armature is fixedly connected with the outer cover of the nozzle, and the upper plane is parallel to the top surface of the electromagnet. When the equipment is not working, the print head and the outer cover are lifted by the tension spring, the armature is not in contact with the electromagnet, and the sensor does not respond; perform the platform leveling operation before printing (single head is sufficient), the electromagnet is energized, and the armature is printed together The head assembly is sucked down (page 10, lines 56-62). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the electromagnet causing the nozzle to be sucked down 
As to claim 5: QING, GARDNER and YANG remain as applied above and therefore read on the claimed first actuator comprising an electric magnet configured to apply the magnetic force to the first extruder assembly (see the rejection of claim 4 above).
As to claim 6: QING, GARDNER and YANG remain as applied above and therefore read on the claimed first actuator applying a mechanical force to move the first extruder assembly into the deployed position (see the rejection of claim 4 above).
As to claim 7: QING, GARDNER and YANG remain as applied above and therefore read on the claimed first actuator comprising an electric motor configured to apply the mechanical force to the first extruder assembly (see the rejection of claim 4 above). 

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over QING et al. (CN 104589649; of record, citations drawn to the translated version provided therewith) in view of GARDNER et al. (US 2017/0129171) and further in view of OTTEN et al. (WO 2016/003277; of record, citations drawn to the translated version provided therewith).  
As to claim 13: QING discloses a print head with dual printing nozzles (page 25, line 35) to be used in a three-dimensional printer (page 26, line 38) reading on the claimed three dimensional printer. Annotated FIG. 3 from QING’s disclosure, provided below, illustrates the claimed three-dimensional printer comprising: a base platform; and at least one extruder assembly. 

    PNG
    media_image2.png
    512
    771
    media_image2.png
    Greyscale

Broadest reasonable interpretation of the term “actuator” is a component of a machine that is responsible for moving and controlling a mechanism or system; and based on the broadest reasonable interpretation, it can be concluded that QING also discloses the claimed first actuator at a first location on the base platform, wherein the first actuator is configured to move the at least one extruder assembly between a stowed position and a deployed position (FIG. 3 - #154), given the discussion of the control unit in QING (page 28, lines 135-156).
QING discloses a second actuator at a second location on the base platform different from the first location for a second extruder assembly of the at least two extruder assemblies, wherein the second actuator is separate from the first actuator (FIG. 3 - #155); though QING fails to QING fails to explicitly disclose the claimed second actuator movable independently from the first actuator. 
However, GARDNER teaches a 3D printing device 1A including a nozzle 2A ([0029]); where GARDNER teaches the configuration of the nozzle 2A and the plate 30 of the 3D printing device 1A permitting these components to move linearly relative to each other along the Z axis perpendicular to the flat plate 30 ([0030]; FIG. 9). GARDNER further teaches the nozzle 2A and plate 30 being moved relative to one another in the Z direction utilizing either passive or active linear devices such as powered 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the use of two passive actuator devices, such as spring biased cylinders, which individually adjust the height of a nozzle in relation to another component taught by GARDNER into the device of QING. Doing so is combining prior art elements according to known methods to yield predictable results of independently moving machine components, with the added benefit of providing an extra element of control in regards to the movement of the at least two extruder assemblies.
QING, modified by GARDNER, fails to disclose the claimed inkjet print head assembly comprising: a print head configured to apply colored ink to a portion of a layer of a three-dimensional model printed on a build platform; and the second actuator configured to move the print head between a stowed position and a deployed position. 
However, OTTEN teaches a device for forming a colored work piece by means of 3D extrusion (title). OTTEN further teaches a work piece being formed on a work platform by extruding extrusion material layer by layer through extrusion head 11 onto work platform 4 and then applying an ink layer by using an inkjet head (page 7, lines 1-10; FIG. 1 - #13); where the inkjet head is rotatable (page 5, line 1). Consequently, QING modified by GARNDER and OTTEN, reads on the claimed inkjet print head assembly comprising: a print head configured to apply colored ink to a portion of a layer of a three-print head between a stowed position and a deployed position.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the inkjet head taught by OTTEN into QING modified thus far. Doing so is combining prior art elements according to known methods for the predictable result of forming a colored 3D printed object. 
As to claim 15: QING, GARDNER and OTTEN remain as applied above. QING further reads on the claimed at least one extruder assembly comprising a nozzle (FIG. 3 - #133) and a heating element (FIG. 3 - #132); a filament transport casing (FIG. 3 - #12) surrounding a material filament (FIG. 3 - #141 and FIG. 7 - #01); and a heat isolation component (FIG. 3 - #152) provided between the heating element (FIG. 3 - #133) and the filament transport casing (FIG. 3 - #12).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over QING et al. (CN 104589649; of record, citations drawn to the translated version provided therewith) in view of GARDNER et al. (US 2017/0129171) and further in view of OTTEN et al. (WO 2016/003277; of record, citations drawn to the translated version provided therewith) and DUBOIS et al. (US 2008/0192074; of record). QING, GARDNER and OTTEN teach the subject matter of claim 13 above under 35 USC 103.
As to claim 14: QING, GARDNER and OTTEN remain as applied above. QING, modified thus far, fails to explicitly disclose the claimed camera configured to perform one or more of the following functions: detect a clogged nozzle, continue to print in the location after auto cleaning of the nozzle, detect small print issues, make minor adjustments, and monitor, adjust and improve the inkjet color. 
However, DUBOIS teaches a device for the production of a three-dimensional component by means of ink-jet type printing (title). DUBOIS further teaches using a CCD camera to detect the presence 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the CCD camera to detect a clogged nozzle taught by DUBOIS into QING modified thus far. Doing so applying a known technique to a known device for the predictable result of monitoring the output of an extrusion nozzle. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over QING et al. (CN 104589649; of record, citations drawn to the translated version provided therewith) in view of GARDNER et al. (US 2017/0129171) and further in view of OTTEN et al. (WO 2016/003277; of record, citations drawn to the translated version provided therewith) and JANG et al. (US 5,936,861; of record). QING, GARDNER and OTTEN teach the subject matter of claim 13 above under 35 USC 103.
As to claim 16: QING, GARDNER and OTTEN remain as applied above. QING discloses claimed at least one extruder assembly comprising a nozzle (FIG. 3 - #133) and a heating element (FIG. 3 - #132); and a filament transport casing (FIG. 3 - #12) surrounding a material filament (FIG. 3 - #141 and FIG. 7 - #01). Though, QING modified thus far, fails to disclose the claimed liquid cooling system having a flow path through the filament transport casing. 
However, JANG teaches an apparatus for producing fiber reinforced parts (i.e., three-dimensional printer) (title), where the apparatus comprises a movable nozzle having a flow passage and a dispensing outlet (abstract). JANG teaches the dispensing head 222 having an opening 238 to accept a continuous supply of reinforcement fibers 240 (column 11, lines 59-60). FIG. 9 illustrates the reinforcement fiber 240 passing through a flow passage 224 (i.e., transport casing) where optional heating means 250 (i.e., heating element) and cooling means 236 (i.e., liquid cooling system) are 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the cooling means taught by JANG into QING modified thus far. JANG acknowledges doing so to be beneficial as cooling facilitates solidification of a material so that excessive material flow on a fiber surface can be avoided (column 9, lines 56-59). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over QING et al. (CN 104589649; of record, citations drawn to the translated version provided therewith) in view of JANG et al. (US 5,936,861; of record). 
As to claim 17: QING discloses a print head with dual printing nozzles (page 25, line 35) to be used in a three-dimensional printer (page 26, line 38) reading on the claimed three dimensional printer. QING further discloses the claimed three-dimensional printer comprising at least one extruder assembly comprising a nozzle (FIG. 3 - #133) and a heating element (FIG. 3 - #132). 
Additionally, QING discloses a feeding device (i.e., filament guidance system) (page 29, line 195; FIG. 7 - #8) equivalent to the claimed filament guidance system; where QING also discloses the claimed filament transport casing (FIG. 3 - # 12). Referring to FIG. 3 in QING, it is evident QING discloses the claimed filament guide (FIG. 3 - #131) within the filament transport casing and comprising a filament channel and a flow path (FIG. 3 – the inside of the guide pipe 131 constitutes the claimed filament channel and a flow path); where FIG. 3 and FIG. 7 illustrate the claimed filament guide configured to receive a material filament through the filament channel (FIG. 3 and FIG. 7). 
QING fails to disclose the claimed filament guide configured to receive a coolant through the flow path; and a liquid cooling system configured to supply the coolant to the flow path through the filament guidance system. However, JANG teaches an apparatus for producing fiber reinforced parts 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the chamber 112 where a material goes through a solidifying zone due to a stream of cooling fluid 114 entering chamber 112 taught by JANG into QING. JANG acknowledges doing so to be beneficial as cooling facilitates solidification of a material so that excessive material flow on a fiber surface can be avoided (column 9, lines 56-59).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over QING et al. (CN 104589649; of record, citations drawn to the translated version provided therewith) in view of SWANSON et al. (US 6,722,872) and further in view of WILLIS et al. (US 2015/0328839). 
As to claim 19: QING discloses a print head with dual printing nozzles (page 25, line 35) to be used in a three-dimensional printer (page 26, line 38) reading on the claimed three dimensional printer. Additionally, QING discloses the claimed base platform (FIG. 3 - #151) and controller (page 28, lines 135-156 – “control unit”). QING further discloses at least one extruder assembly comprising a nozzle (FIG. 3 - #133). 


QING fails to disclose the claimed clog detection and cleaning system comprising: a sensor configured to detect a printing parameter of the three-dimensional printer during a printing process, wherein the sensor is communicatively coupled with the controller; a lateral actuator configured to move the at least one extruder assembly in a horizontal direction between a printing position and a cleaning position; and a nozzle cleaning assembly configured to selectively clean the nozzle of the at least one extruder assembly when the at least one extruder assembly is in the cleaning position. 
However, SWANSON teaches a three-dimensional modeling apparatus (abstract). SWANSON further teaches that when building a model by deposition from an extruder, modeling material can accumulate on the nozzle and can eventually clog the nozzle (column 9, lines 61-63). In order to remedy modeling material leading to a clogged nozzle, SWANSON teaches a nozzle cleaning assembly 170 mounted near the top of the build chamber 24 on the right hand side (i.e., nozzle cleaning assembly configured to selectively clean the nozzle of the at least one extruder assembly when the at least one extruder assembly is in the cleaning position) (column 9, line 66 – column 10, line 3; FIG. 9). SWANSON teaches that in use, the extrusion head nozzle 66 is cleaned by the nozzle cleaning assembly 170 by driving the nozzle 66 back and forth between the cleaners 174 (i.e., lateral actuator configured to move the at least one extruder assembly in a horizontal direction between a printing position and a cleaning position) (column 10, lines 17-19). 

QING, modified by SWANSON, fails to explicitly disclose the claimed sensor configured to detect a printing parameter of the three-dimensional printer during a printing process, wherein the sensor is communicatively coupled with the controller. 
However, WILLIS teaches 3D printing objects ([0002]). WILLIS further teaches the use of sensors to detect build-up of material on a print nozzle, and feedback from the sensors being provided to the dynamic processor 114 (i.e., sensor configured to detect a printing parameter of the three-dimensional printer during a printing process, wherein the sensor is communicatively coupled with the controller) ([0030]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the sensor to detect build-up of material on a print nozzle taught by WILLIS into QING modified thus far. WILLIS recognizes doing so to be beneficial as the feedback from the sensors allows for adjustments to the print process for subsequent layers/slices ([0030]), making the process of making a three-dimensional object more efficient. 
 
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over QING et al. (CN 104589649; of record, citations drawn to the translated version provided therewith) in view of SWANSON et al. (US 6,722,872) and further in view of WILLIS et al. (US 2015/0328839) and OTTEN et al. (WO 2016/003277; of record, citations drawn to the translated version provided therewith). QING, SWANSON and WILLIS teach the subject matter of claim 19 above under 35 USC 103. 
As to claim 20: QING, SWANSON and WILLIS remain as applied above. QING, modified thus far, fails to disclose the claimed inkjet print head assembly comprising: a print head configured to apply colored ink to a portion of a layer of a three-dimensional model printed on a build platform; and an actuation mechanism configured to move the print head between a stowed position and a deployed position. 
However, OTTEN teaches a device for forming a colored work piece by means of 3D extrusion (title). OTTEN further teaches a work piece being formed on a work platform by extruding extrusion material layer by layer through extrusion head 11 onto work platform 4 and then applying an ink layer by using an inkjet head (page 7, lines 1-10; FIG. 1 - #13); where the inkjet head is rotatable (page 5, line 1). Consequently, QING modified by thus far, reads on the claimed inkjet print head assembly comprising: a print head configured to apply colored ink to a portion of a layer of a three-dimensional model printed on a build platform; and an actuation mechanism configured to move the print head between a stowed position and a deployed position. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the inkjet head taught by OTTEN into QING modified thus far. Doing so is combining prior art elements according to known methods for the predictable result of forming a colored 3D printed object. 
As to claim 21: QING, SWANSON, WILLIS and OTTEN remain as applied above. QING further reads on the claimed at least one extruder assembly comprising a nozzle (FIG. 3 - #133) and a heating element (FIG. 3 - #132); a filament transport casing (FIG. 3 - #12) surrounding a material filament (FIG. 3 - #141 and FIG. 7 - #01); and a heat isolation component (FIG. 3 - #152) provided between the heating element (FIG. 3 - #133) and the filament transport casing (FIG. 3 - #12).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over QING et al. (CN 104589649; of record, citations drawn to the translated version provided therewith) in view of SWANSON et al. (US 6,722,872) and further in view of WILLIS et al. (US 2015/0328839) and OTTEN et al. (WO 2016/003277; of record, citations drawn to the translated version provided therewith) and JANG et al. (US 5,936,861; of record). QING, SWANSON, WILLIS and OTTEN teach the subject matter of claim 20 above under 35 USC 103. 
As to claim 22: QING, SWANSON, WILLIS and OTTEN remain as applied above. QING discloses claimed at least one extruder assembly comprising a nozzle (FIG. 3 - #133) and a heating element (FIG. 3 - #132); and a filament transport casing (FIG. 3 - #12) surrounding a material filament (FIG. 3 - #141 and FIG. 7 - #01). Though, QING modified thus far, fails to disclose the claimed liquid cooling system having a flow path through the filament transport casing. 
However, JANG teaches an apparatus for producing fiber reinforced parts (i.e., three-dimensional printer) (title), where the apparatus comprises a movable nozzle having a flow passage and a dispensing outlet (abstract). JANG teaches the dispensing head 222 having an opening 238 to accept a continuous supply of reinforcement fibers 240 (column 11, lines 59-60). FIG. 9 illustrates the reinforcement fiber 240 passing through a flow passage 224 (i.e., transport casing) where optional heating means 250 (i.e., heating element) and cooling means 236 (i.e., liquid cooling system) are provided to further advance the curing reactions before the material is pushed through an orifice 248 of a nozzle tip 246 (column 12, lines 6-11; FIG. 9). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the cooling means taught by JANG into QING modified thus far. JANG acknowledges doing so to be beneficial as cooling facilitates solidification of a material so that excessive material flow on a fiber surface can be avoided (column 9, lines 56-59). 

Allowable Subject Matter
Claims 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: a primary reason why it is deemed novel and non-obvious over the prior art of record is because the prior art, either separately and/or in combination, fails to teach the entire limitation of the claimed invention; specifically, a cleaning pin that is vertically movable between a stowed position and a deployed position, wherein the cleaning pin is movable to the deployed position and into the nozzle when the extruder assembly is in the cleaning position as required by claim 24. Claim 25 is dependent on claim 24 and therefore contains the same allowable subject matter.  

Response to Arguments
Applicant’s arguments, filed 11/10/2020, with respect to the rejection(s) of claim(s) 1 and 17-19 under 35 USC 102 and claim 13 under 35 USC 103 have been fully considered and are persuasive, in view of the amendments made to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new prior art reference found in an updated search necessitated by the amendments to the claims (see the rejections above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: HOLLAND et al. (US 2017/0190109) teaches multi filament three-dimensional printing where during printing one nozzle is deployed while a second nozzle is stowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287.  The examiner can normally be reached on M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748